On April 28, 2008, the defendant was sentenced for violation of the conditions of a suspended sentence as follows: COUNTS I - VI: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for a term of ten (10) years all suspended to run concurrently with each other and Counts VII and XI; COUNT VII: Criminal Possession of Dangerous Drugs, a felony, a commitment to the Department of Corrections for a term of five (5) years to run *26consecutively with Count XI; COUNTS VIII and IX: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with each other and Counts I-VII and XI; COUNT X: Forgery, a felony, a commitment to the Department of Corrections for the term of ten (10) years all suspended to run concurrently with all Counts; and COUNT XI: Forgery, Common Scheme, a felony, a commitment to the Department of Corrections for the term of twenty (20) years all suspended to run concurrently with the sentence imposed in Criminal Cause Number DC-95-0408.
On April 3, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
In reviewing the application, Eric Olson, counsel for Ms. Young, requested that he file a Motion with the Sentence Review Division that this matter be remanded to the District Court for determination of an appropriate credit for time served; whether it be concurrent with Federal time served and Colorado time served. Upon receipt of the Motion, the panel will rule on the Motion.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until October 9, 2009.
Done in open Court this 3 rd day of April, 2009.
DATED this 21st day of April, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.